163 S.W.3d 493 (2005)
STATE of Missouri, Plaintiff/Respondent,
v.
Perry R. WOODS, Defendant/Appellant.
No. ED 84609.
Missouri Court of Appeals, Eastern District, Division One.
May 3, 2005.
Kent Denzel, Columbia, Missouri, for Appellant.
Deborah Daniels, Shaun J. Mackelprang, co-counsel, Jefferson City, Missouri, for Respondent.
*494 Before GARY M. GAERTNER, SR., P.J., SHERRI B. SULLIVAN, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Perry R. Woods (Defendant) appeals from a judgment of conviction of stealing. Defendant challenges the sufficiency of the evidence to support his conviction. We have reviewed the briefs of the parties and the record on appeal and conclude that sufficient evidence existed for a reasonable jury to find Defendant guilty beyond a reasonable doubt of stealing. State v. Shinn, 921 S.W.2d 70, 72-73 (Mo.App. E.D.1996). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b).